ORDER

PER CURIAM.
Leroy Carter (“Movant”) appeals from the denial of his Rule 29.15 motion for post-conviction relief without an evidentia-ry hearing following his convictions for two counts of kidnapping and two counts of attempt to commit forcible rape. We previously affirmed Movant’s conviction on direct appeal. State v. Carter, 7 S.W.3d 9 (Mo.App.1999). We find that the motion court’s judgment is based on findings of fact and conclusions of law that are not clearly erroneous. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).